                                          FORM 1

                   NOTICE OF APPEAL TO A COURT OF APPEALS FROM
               A JUDGMENT OR ORDER OF A DISTRICT COURT

              United States District Court for the Western District of Wisconsin



                                                       File Number 19-CV-65-BBC
              Plaintiff(s)
              KHALED
              SHABANI
                                                       Notice of Appeal
             VS
              Defendant(s)
              CITY OF MADISON
              MICHAEL KOVAL
              DAMION FIGUEROA
              KEVIN COSTIN
              HAMP JOHNSON


Notice is hereby given that (KHALED SHABANI) (plaintiffs) (defendant s) in the above named
case, * hereby appeal to the United States Court of Appeals for the 7 Circuit (from the final
judgment) (from an order (describing it)) entered in this action on the 12 day of MARCH, 2020,

                                                      KHALED SHABANI
                                                      ADDRESS 4715 SHEBOYGAN AVE,
                                                      APT 111
                                                      MADISON, WI 53705

                                                       MARCH 03, 2020

(AS AMENDED APR. 22, 1993, EFF. DEC. 1, 1993; MAR. 27, 2003, EFF. DEC. 1,2003)




                                                                          )A
                                                                                   L A 11 r
                                                                    j±
